--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT

THIS AGREEMENT is dated for reference as of the 24th day of August, 2010.

BETWEEM:                                        PENGRAM , a corporation duly
formed under the laws of                                        Nevada with its
principal office at 1200 Dupont Street, Suite 2J, Bellingham, WA                
                         98225                                        
 (hereinafter called the "Assignor") OF THE FIRST PART   AND:                  
                     MANADO GOLD CORP., a corporation duly formed under the laws
of the                                        Province of British Columbia with
its registered office at #950 – 650 West                                      
 Georgia Street, Vancouver, BC V6B 4N8                                        
 (hereinafter called the "Assignee") OF THE SECOND PART

WHEREAS, pursuant to a letter agreement (the “Option Agreement”) dated November
2, 2009 as amended (a copy of which is attached as Schedule “A”) between the
Assignor and Agus Abidin on behalf of the owners of the K.P. corporations
holding the mineral properties (the “Concession Owners”) located in Northern
Sulawesi, Indonesia (the “Manado Gold Property”), the Assignor acquired the
right to earn up to 85% in the Manado Gold Property, details of which are set
out in Schedule “A,”

AND WHEREAS, the Assignee wishes to acquire up to 75% of the Assignor’s interest
in the Option Agreement and the Manado Gold Property,

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the mutual covenants and agreements hereinafter provided, the parties
have agreed and do hereby agree as follows:

1.

For the consideration set out in Paragraph 2 below, the Assignor agrees to
assign to the Assignee a 75% undivided interest in the Option Agreement. The
Assignee acknowledges that although the Assignor has completed the requirements
to exercise its option, under the Option Agreement, to enter into a formal
agreement (the “Formal Agreement”) for the acquisition of the Manado Gold
Property, the Formal Agreement has not yet been executed pending the Concession
Owners completing legal requirements in Indonesia to transfer the property
tenements from K.P.’s under the old Indonesian mining law to U.I.P.’s under the
new Mining Law No. 4 and obtaining P.M.A. approvals to permit foreign investment
in the property holding companies. Upon the Assignee making the payments
required by paragraph 2(a), the Assignor will permit the Assignee to participate
in the drafting of the Formal Agreement and will not execute the Formal
Agreement without the approval of the Assignee.

        2.

The consideration for the assignment shall be as follows:

        (a)

The reimbursement by the Assignee of $80,000 in expenditures incurred by the
Assignor in connection with the Option Agreement payable as follows:

        (i)

$40,000 US on execution of this Agreement;

(ii)

$40,000 US on or before September 15, 2010.

        (b)

Incurring expenditures to complete exploration on or place into production the
Manado Gold Property as follows:

        (i)

$250,000 US within one year of execution of the Formal Agreement;

(ii)

$500,000 US prior to the 2nd anniversary of the execution of the Formal
Agreement; and

(iii)

$1,000,000 US prior to the 3rd anniversary of the execution of the Formal
Agreement.

1

--------------------------------------------------------------------------------


(c)

Following completion of the expenditures set out in paragraph 2(b) above, making
the expenditures necessary to complete a scoping study on the Manado Gold
Property.

        (d)

Issuing 950,000 shares of the Assignee’s common stock to the Assignor’s
wholly-owned subsidiary, Clisbako Minerals Inc., as follows:

        (i)

150,000 shares on execution of the Formal Agreement;

(ii)

300,000 shares prior to the 1st anniversary of the execution of the Formal
Agreement; and

(iii)

500,000 shares prior to the 2nd anniversary of the execution of the Formal
Agreement.

        (e)

Making payments to the Concession Owners as follows:

        (i)

$75,000 US on execution of the Formal Agreement;

(ii)

$100,000 US on the 1st anniversary of the execution of the Formal Agreement; and

(iii)

$200,000 on the 2nd anniversary of the execution of the Formal Agreement.

        3.

Upon completing the payments expenditures and share issuances as set out above,
the Assignee shall earn 75% of the Assignor’s interest in the Option Agreement
and the Manado Gold Property as follows:

        (a)

7.5% upon completion of the items set out in paragraphs 2(a), 2(b)(i), 2(d)(i)
and (2e)(i);

        (b)

11.25% upon completion of the items set out in paragraphs 2(b)(ii), 2(d)(ii) and
(2e)(iii);

        (c)

19.5% upon completion of the items set out in paragraphs 2(b)(iii), 2(d)(iii)
and (2e)(iii); and

        (d)

25.5% on completing the scoping study described in paragraph 2(c) above.

        4.

In the event that the Assignee elects to exercise its option to purchase the
Concession Owners’ 15% carried interest and subject to the Assignee being in
good standing under this Agreement, the Assignee will have the right to
participate as to 75% in the exercise of that option.

        5.

Upon the Assignee earning the interests set out in paragraph 3, the Assignor
will transfer such interests to the Assignee. In the event that such interests
cannot be readily transferred to the Assignee, the Assignor will hold the same
in trust for the Assignee.

        6.

At any time after the Assignee has earned an interest in the Manado Gold the
parties may, and upon the Assignee earning the entire 63.75% interest as set out
in paragraph 3 the parties will, enter into an industry standard joint venture
agreement for the continued development of the Manado Gold Property.

        7.

In the event that the Assignee shall fail to make any payment, incur any
exploration expenditures or issue any shares required to be made or issued by
the Assignee under this Agreement, the right of the Assignee to earn any further
interest in the Option Agreement, the Formal Agreement or the Manado Gold
Property shall terminate and the Assignee will only be entitled to the interest
earned to that date.

        8.

Upon execution of the Formal Agreement, the Assignor shall make all share
issuances to the Concession Holders required by the terms of the Formal
Agreement.

        9.

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of the constating documents or bylaws of Assignor or the Assignee or
of any indenture, instrument or agreement, written or oral, to which Assignor or
the Assignee may be a party.

        10.

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not, to the best of the knowledge of the Assignee,
result in the violation of any law or regulation of any local government bylaw
or ordinance to which Assignor or the Assignee or their business may be subject.

        11.

This Agreement has been duly authorized, validly executed and delivered by the
Assignee.

2

--------------------------------------------------------------------------------


12.

Time shall be of the essence of this Agreement.

    13.

This Agreement contains the whole agreement between the parties hereto in
respect of the Assignee’s acquisition of up to 75% of the Assignor’s interest in
the Option Agreement and the Manado Gold Property and there are no warranties,
representations, terms, conditions or collateral agreements expressed, implied
or statutory, other than as expressly set forth in this Agreement.

    14.

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. The Assignee may
not assign this Agreement without the consent of the Assignor which consent may
be withheld for any reason whatsoever.

    15.

Any notice to be given under this Agreement shall be duly and properly given if
made in writing and delivered or telecopied to the addressee at the address as
set out on page one of this Agreement. Any notice given as aforesaid shall be
deemed to have been given or made on, if delivered, the date on which it was
delivered or, if telecopied, on the next business day after it was telecopied.
Any party hereto may change its address for notice from time to time by
providing notice of such change to the other parties hereto in accordance with
the foregoing.

    16.

This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

    17.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the Province of British
Columbia, and each of the parties hereto irrevocably attorns to the jurisdiction
of the courts of the Province of British Columbia.

    18.

This Agreement has been prepared by O’Neill Law Corporation acting solely on
behalf of the Assignee and the Assignor acknowledges that it has consented to
O’Neill Law Corporation acting for the Assignee and that it has been advised to
obtain independent legal advice.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

PENGRAM CORPORATION           /s/ Richard W. Donaldson           By Its
Authorized Signatory       MANADO GOLD CORP.           /s/ Logan B. Anderson  
By Its Authorized Signatory  

3

--------------------------------------------------------------------------------

SCHEDULE A

4

--------------------------------------------------------------------------------


PENGRAM CORPORATION 1200 Dupont Street, Suite 2J Bellingham, WA 98225 Tel: (360)
255-3436 / Fax: (360) 925-2833

November 2, 2009

AGUS ABIDIN
Manado Quality Hotel
Jl. Piere Tendean No. 88-89
Boulevard Manado, 95114
North Sulawesi, Indonesia


Dear Sirs:

Re: Option to Acquire Manado Gold Property

This will confirm our understanding with respect to an option to be granted to
Pengram Corporation (“Pengram”) to acquire interests in the four mineral
concessions in the Lobongan District of Northern Sulawesi, Indonesia, as set out
below and as more particularly outlined in Schedule A:

A.

Bangkit Limpoga Jaya;

B.

Hakian Wellem Rumansi;

C.

Ratok Mining; and

D.

Manembo Mineral.

The concessions are hereinafter referred to collectively as the “Concessions.”
The owners of the concessions are hereinafter referred to as the "Concession
Owners."

1.           Concession Owners Representations

You have represented to us as follows:

1.1

You own the Concessions or have been authorized to act on behalf of the
Concession Owners and have the authority to deal with the Concessions in the
manner contemplated by this letter agreement.

    1.2

The Concessions are in good standing.

    1.3

The Concessions cover the area where Newmont Minahasa Raya drilled 273 holes as
more particularly described in the Report of Glenn White and Iip Hardjana dated
January 1993.

    1.4

There are no liens, charges or encumbrances on the Concessions.

    1.5

There is no impediment or restriction that would prevent conducting exploration
or development work on the Concessions other than requirements to obtain
government permits or approvals under applicable Indonesian mining laws.

2.           Pengram Representations

Pengram has represented to you as follows:

--------------------------------------------------------------------------------


Pengram Corporation       Mr. Agus Abidin   November 2, 2009  


2.1

Pengram is a company incorporated under the laws of the State of Nevada and is
in good standing under the laws of its jurisdiction of incorporation.

        2.2

Pengram is a reporting company under the United States Securities Exchange Act
of 1934 (the “Act”) and is in good standing with respect to its filings under
the Act.

        2.3

There have been no material adverse changes to Pengram since its most recent
filing of its Quarterly Report on Form 10-Q for the nine months ended August 31,
2009 filed with the United States Securities and Exchange Commission on October
20, 2009.

        2.4

Pengram's common shares are quoted on the OTC Bulletin Board under the symbol
"PNGM.”

        3.

Option

        3.1

In consideration of $35,000 USD to be paid on execution of this Agreement, you
have agreed to grant Pengram the exclusive right, for a period of 90 days from
the date of execution of this Agreement (the "Due Diligence Period") to enter
into an acquisition agreement (the "Acquisition Agreement") to acquire up to an
85% undivided interest in the Concessions on the terms and conditions described
under the heading "Acquisition Agreement" below.

        3.2

At any time prior the expiration of the Due Diligence Period, Pengram may elect,
by notice in writing, to exercise its option to enter into the Acquisition
Agreement. The parties will use their best efforts during the 30 day period
following such notice to prepare the formal Acquisition Agreement.

        3.3

During the Due Diligence Period, the Concession Owners will permit Pengram's
duly authorized representatives to enter onto the Concessions, take samples and
conduct such other activities as may be necessary to conduct proper due
diligence. The Concession Owners will provide Pengram's representatives with all
data, title documents, reports or other information that the Concession Owners
have in their possession relating to the Concessions and will assist Pengram as
necessary to permit it to complete its due diligence. The Concession Owners will
provide Pengram's representatives with such information about themselves as may
be necessary for Pengram to determine their title to the Concessions and that
the Concessions are free of liens, charges or encumbrances.

        4.

Acquisition Agreement

        4.1

The Acquisition Agreement shall provide for the earning of interests by Pengram
in the Concessions by making the cash payments, share issuances and completing
work programs as follows:

        I)

a 10% undivided interest by:

        a)

paying $90,000 USD to the Concession Owners on execution of the Acquisition
Agreement;

        b)

issuing 150,000 common shares of Pengram to the Concession Owners on execution
of the Acquisition Agreement; and

        c)

completing a mineral exploration program at a cost of not less than $250,000
within one year of execution of the Acquisition Agreement.


--------------------------------------------------------------------------------


Pengram Corporation       Mr. Agus Abidin   November 2, 2009  


  II)

an additional 15% undivided interest by:

          a)

paying $100,000 to the Concession Owners on the 1st anniversary of execution of
the Acquisition Agreement;

          b)

issuing 300,000 common shares of Pengram to the Concession Owners on the 1st
anniversary of the execution of the Acquisition Agreement; and

          c)

completing additional mineral exploration programs at a cost of not less than
$500,000 prior to the 2nd anniversary of the Acquisition Agreement.

          III)

an additional 26% undivided interest by:

          a)

paying $200,000 to the Concession Owners on the 2nd anniversary of execution of
the Acquisition Agreement;

          b)

issuing 500,000 common shares of Pengram to the Concession Owners on the 2nd
anniversary of the execution of the Acquisition Agreement; and

          c)

completing additional mineral exploration programs at a cost of not less than
$1,000,000 prior to the 3rd anniversary of the Acquisition Agreement.

          IV)

an additional 34% undivided interest on completion of a scoping study.


4.2

Upon Pengram earning an 85% interest as outlined above, the Concession Owners
shall be carried and shall not be obligated to pay their proportionate share of
the costs to complete a feasibility study and to place the property into
commercial production; however, Pengram will have the right to pledge the
Concession Owners' share of the property to obtain production financing.

    4.3

On completion of a feasibility study, Pengram shall have the option to acquire
the Concession Owners' 15% carried interest for a cash payment of $5,000,000.

    4.4

The Acquisition Agreement shall include an area of mutual interest of 5
kilometers within which any properties acquired by the Concession Owners will be
subject to a right of first refusal in favor of Pengram.

    4.5

During the term of the Acquisition Agreement, Pengram will be obligated to pay
all government filing or assessment fees necessary to keep the Concessions in
good standing.

    4.6

The Acquisition Agreement will be an option only and may be terminated by
Pengram on 60 days notice. If the Acquisition Agreement is terminated, Pengram
shall only be entitled to the interest it has earned to the termination date.

    4.7

The Acquisition Agreement shall contain other customary terms and provisions
consistent with industry practices.

    5.

Exclusivity

    5.1

In consideration of the $35,000 payment described in paragraph 3.1 above and
Pengram agreeing to undertake the costs and expenses of conducting due
diligence, the Concession Owners agree that, during the Due Diligence Period,
they will not seek or solicit, or engage anyone to seek or solicit, other
suitors for a sale or joint venture of the Concessions, will not


--------------------------------------------------------------------------------


Pengram Corporation       Mr. Agus Abidin   November 2, 2009  


negotiate with other persons for a sale or joint venture of the Concessions, and
will not make available to other potential suitors information concerning the
Concessions.

    6.

Counterparts

    6.1

This letter of intent may be executed in one or more counterparts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same letter of intent.

If the foregoing is in accordance with your understanding of our agreements,
please sign where indicated below.

Yours truly,

PENGRAM CORPORATION

Per: /s/ Richard W. Donaldson         signed January 19, 2010   Richard W.
Donaldson     President and Chief Executive Officer  

 

Agreed and accepted as of the ____ day of ______________________, 2009.

 

/s/ Agus Abidin
_____________________________
AGUS ABIDIN

--------------------------------------------------------------------------------

[exhibit10-1x6x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-2x1x1.jpg]

--------------------------------------------------------------------------------


PENGRAM CORPORATION 1200 Dupont Street, Suite 2J Bellingham, WA 98225 Tel: (360)
255-3436 / Fax: (360) 925-2833

March 29, 2010

AGUS ABIDIN
Manado Quality Hotel
Jl. Piere Tendean No. 88-89
Boulevard Manado, 95114
North Sulawesi, Indonesia

Dear Sirs:

Re: Option to Acquire Manado Gold Property
Letter Agreement dated for reference November 2, 2009

We write to confirm our agreement to amend the above-referenced letter agreement
to further extend the Due Diligence Period to April 30, 2010 in order to make up
for delays caused by the unavailability of persons to conduct due diligence
during the 2010 Winter Olympics in Vancouver.

Please sign where indicated below confirming our agreement in this matter.

Yours truly,

PENGRAM CORPORATION

Per: /s/ Richard W. Donaldson    _____________________________   Richard W.
Donaldson   President and Chief Executive Officer

Agreed and accepted as of the 30 day of March, 2010.

/s/ Agus Abidin
_____________________________

AGUS ABIDIN

--------------------------------------------------------------------------------